Citation Nr: 1020565	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-11 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for status 
post iridectomy with history of recurrent uveitis, bilateral 
(bilateral eye disability).

2.  Entitlement to a temporary total (i.e., 100 percent) 
rating for convalescence following surgery for this service-
connected bilateral eye disability in February 2005 and 
November 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claims, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  


FINDINGS OF FACT

1.  At worst, the Veteran's corrected visual acuity 
approaches 5/200 in the right eye and is 20/30 in the left 
eye.

2.  The Veteran underwent right eye corneal transplant 
surgeries in February 2005 and November 2007.  Although he 
has a service-connected bilateral eye disability, neither 
surgery required VA hospital treatment exceeding 21 days.  
Indeed, both surgeries were performed on an ambulatory basis.

3.  Those right eye surgeries in February 2005 and November 
2007 also did not result in the medical need for at least one 
month of convalescence.  There is no competent and credible 
indication that either surgery resulted in incompletely 
healed postoperative residuals, especially not necessitating 
house confinement or incapacitating his employability.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the bilateral eye disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.79 (2009); 38 C.F.R. § 4.84a, DCs 6000-6013, 6067-6079 
(2008).

2.  The criteria also are not met for a temporary total 
disability rating as a result of the February 2005 and 
November 2007 surgeries or ensuing convalescence.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.29, 
4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
and July 2005.  These letters informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted personal statements, personal 
hearing testimony and private treatment records.  The RO 
obtained his VA treatment records, and arranged for VA 
compensation examinations to assess the severity of his 
bilateral eye disorder in May 2005 and July 2008, so 
relatively recently.  The record is inadequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect, which 
is not the case here.  38 C.F.R. § 3.327(a) (2009).  
Consequently, another examination to evaluate the severity of 
the Veteran's bilateral hearing loss is not warranted because 
there is sufficient evidence, already of record, to fairly 
decide this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

Moreover, with respect to the claim for a temporary total 
evaluation, since the Veteran's claim is being denied as a 
matter of law, the VCAA duty-to-notify-and-assist provisions 
do not apply.  See Manning v. Principi, 16 Vet. App. 534 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation, and/or the claim is 
barred as a matter of law in that it cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).



II.  Analysis-Entitlement to a Rating Higher than 40 percent
for Bilateral Eye Disability

The Veteran contends his bilateral eye disability has 
worsened in severity, warranting a higher disability rating 
than 40 percent.  He is currently service-connected for 
status post iridectomy with history of recurrent uveitus, 
bilateral, assigned under 38 C.F.R. § 4.84a, DC 6000-6013, 
pertaining to the eye diseases uveitis and simple glaucoma.  
A hyphenated diagnostic code reflects a rating by analogy 
(see 38 C.F.R. §§ 4.20 and 4.27).  He asserts he has trouble 
walking down stairs, seeing faces clearly and driving.

The Board notes that while the appeal was pending, the rating 
schedule for evaluating disabilities of the eyes was revised 
and amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  
Diseases of the eye are now rated through a General Rating 
Formula, under 38 C.F.R. § 4.79 (2009).  However, the new 
criteria are only applicable to claims filed on or after 
December 10, 2008-so, not here.  See 73 Fed. Reg. 66543-02 
(November 10, 2008).  Because the Veteran filed his claim in 
February 2005, well before this date, only the old criteria 
as set forth under 38 C.F.R. § 3.84a (2008) are applicable in 
this case.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).



With respect to the claim for his bilateral eye disability, 
he is not appealing his initial rating assigned in a previous 
rating decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim 
(February 2005) was filed - so in this case, February 2004 
- until VA makes a final decision on the claim.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).  

According to 38 C.F.R. § 4.84a, Diagnostic Code 6000, ratings 
for unhealed eye injuries and other diseases of the eyes 
listed in Diagnostic Codes 6000 through 6009 (uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, recent intra-ocular hemorrhage, and detachment of 
the retina) are to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6000 through 6009 (2008).  Likewise, DC 6013, for glaucoma, 
simple, primary, noncongestive, is to be rated on impairment 
of visual acuity or field loss.  Otherwise, a minimum rating 
of 10 percent is to be assigned.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6013 (2008).



The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079 (2008), pertain to impairment of central visual acuity.  
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

The medical evidence does not indicate the Veteran is blind.  
Indeed, his vision is limited, but beyond mere light 
perception in both eyes.  So, the DCs for blindness in one or 
both eyes are in applicable.  See 38 C.F.R. § 4.79, 4.84a, 
Diagnostic Codes 6062 to 6070 (2008).

Vision defect in one eye will be considered 30 percent 
disabling if visual acuity is 20/700 in both eyes, 20/100 in 
one eye and 20/70 in the other eye, 20/200 in one eye and 
20/50 in the other eye, 15/200 in one eye and 20/50 in the 
other eye, 10/200 in one eye and 20/40 in the other eye, and 
5/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent rating is warranted for visual acuity of 20/200 
in one eye and 20/70 in the other eye, 15/200 in one eye and 
20/70 in the other eye, 10/200 in one eye and 20/50 in the 
other eye, 5/200 in one eye and 20/50 in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

A 50 percent rating is warranted for visual acuity of 20/100 
in both eyes, 10/200 in one eye and 20/70 in the other eye, 
5/200 in one eye and 20/70 in the other eye.  
DCs 6073, 6076, 6078 (2008).

A 60 percent rating is warranted for:  20/200 in one eye and 
20/100 in the other eye, 15/200 in one eye and 20/100 in the 
other eye, 10/200 in one eye and 20/100 in the other eye, 
5/200 in one eye and 20/100 in the other eye.  DCs 6073, 6076 
(2008).
A 70 percent rating is warranted for: (1) 20/200 in both 
eyes; (2) 10/200 in one eye and 20/200 in the other eye; and 
(3) 5/200 in one eye and 20/200 in the other eye.  DCs 6072, 
6075 (2008).  A 100 percent rating is warranted for 5/200 
visual acuity in both eyes.  DC 6071 (2008).

The May 2005 VA eye examination report lists diagnoses for 
status-post multiple surgeries to the right eye, including 
two corneal transplants, cataract lens implant and glaucoma 
surgery; right eye optic nerve pallor; and left eye mild 
optic nerve cupping.  Concerning impairment of central visual 
acuity, the examiner found that the Veteran's best-corrected 
vision in the right eye was 20/200, while in the left eye was 
20/25 (or 40/50).  More recently, the July 2008 VA eye 
examiner diagnosed the Veteran with right eye PKP and left 
eye refractive error.  The examiner found that corrected 
vision in the right eye was 2.5/80 (or 6.25/200, which 
closely matches 5/200 for VA purposes) and in the left eye 
was 20/30.  So, at worst, the Veteran's corrected visual 
acuity is 5/200 in the right eye and 20/30 in the left eye.

The objective evidence simply does not accord with the 
Veteran's contention that his vision has worsened beyond his 
current 40 percent rating.  When applying the above DCs under 
38 C.F.R. § 4.84a, Table V, for Ratings for Central Visual 
Acuity Impairment, it appears that his vision in the right 
eye of 5/200 matches up with the criteria of 20/40 for the 
other eye.  In applying his measurements to the diagnostic 
criteria for eye disabilities, the Board notes his actual 
worst visual acuity measurement of 20/30 in the left eye is 
still better than the worst criteria provided (20/40) in 
Table V or the applicable DCs.  Therefore, Table V indicates 
that a 30 percent rating is the highest rating that is 
available to the Veteran based on his current visual acuity 
measurements.  To warrant a higher rating of at least 50 
percent, he would need to show that his left eye visual 
acuity is of 20/70 or even worse.  DC 6073.  The Board's 
review of his VA treatment records fails to show any findings 
of such severity.  So, there is simply no medical evidence 
confirming the Veteran meets the criteria for a rating higher 
than 40 percent.  See 38 C.F.R. § 4.84a, DCs 6071, 6072, 
6073, 6075, 6076, 6078.

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge, such as the existence of 
difficulty seeing objects clearly, such as stairs, faces, 
cars, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
severity of his service-connected bilateral eye disability.  
Rather, this of necessity, requires appropriate medical 
findings regarding the extent and nature of his bilateral eye 
disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His bilateral eye disability has never been more 
than 40 percent disabling at any time since February 2004 
(one year prior to filing his current claim).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating higher than 40 percent for the 
Veteran's bilateral eye disability.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.



III.  Analysis-Entitlement to a Temporary Total (i.e., 100 
Percent) Rating for Convalescence following Surgery of 
Service-Connected Bilateral Eye Disability, in February 2005 
and November 2007

The Veteran testified at his personal hearing that he 
underwent surgery on his eyes on February 11, 2005 and again 
on November 26, 2007.  He alleges that the physicians did not 
provide written prescriptions for convalescences, but did 
verbally instruct him to come to the hospital for follow-up 
visits twice a week, for over three months following these 
surgeries.  He adds that he was advised to restrict heavy 
lifting and strenuous activities.  Further, he alleges that 
he was essentially homebound following the surgeries and 
unable to drive, mow the grass, and cook.  He asserts he is 
still not fully recovered.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required VA hospital treatment for a period in excess of 
21 days.  See 38 C.F.R. § 4.29 (2009).

A temporary total (i.e., 100 percent) rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for treatment of a 
service-connected disability.  Under 38 C.F.R. § 4.30 (2009), 
a temporary total evaluation will be assigned if the hospital 
or outpatient treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  

The Veteran's VA treatment records do confirm that he had an 
eye surgery on February 11, 2005 involving a corneal 
transplant procedure for the right eye, to treat a failed 
corneal graft.  His post-operative instructions make no 
mention of required bedrest or hospital convalescence.  His 
only listed restrictions are to sleep with extra pillows, and 
avoid heavy lifting and strenuous activity.  There are also 
no notations in the medical record that would medically 
restrict him from working in any particular capacity, albeit 
he has testified that he has been retired during the last 
several years.  The Court has held that notations in the 
medical record as to the Veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provision of 38 C.F.R. § 4.30.  Seals 
v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail in-
home recovery.

VA treatment records show that on November 26, 2007, he again 
had a corneal transplant of the right eye.  Similarly, the 
post-operative instructions from this surgery also make no 
reference to prescribed bedrest, hospitalization, or any 
occupational restrictions.  Rather, the treatment note states 
that he is able to ambulate and manage care/ADLs at home.

The Veteran's care for both operations appeared to be 
ambulatory in nature, as opposed to requiring extensive 
inpatient treatment.  Thus, there is no objective evidence 
that his service-connected eye disability has required VA 
hospital treatment for a period in excess of 21 days.  This 
precludes a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.29.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (noting that when the law is dispositive of the 
claim, then the claim must, as a matter of law, be denied 
because of the absence of legal merit or lack of entitlement 
under the law).

There is also no basis for either surgery to afford 
entitlement to a temporary total evaluation under Paragraph 
30 (38 C.F.R. § 4.30).  There is simply no competent evidence 
that the Veteran required any extensive bedrest in either his 
home or a hospital setting, following these February 2005 and 
November 2007 surgeries.  There was also no indication that 
his occupational abilities were incapacitated by the surgery 
in any way, let alone necessitating at least one month of 
convalescence.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  

Moreover, the Veteran fails to produce objective evidence 
that he had not returned to a normal state, considering the 
nature of his bilateral eye disability, or was otherwise 
incapacitated in association with recuperation from the 
immediate effects of his operation.  Indeed, there was no 
surgery at all on his left eye, so no possibility that the 
surgeries further impaired his left eye disability in even a 
temporary manner.  Therefore, entitlement to a temporary 
total disability evaluation for convalescence following 
surgeries in February 2005 and November 2007, respectively, 
is not warranted under the provision of Paragraph 30.  

Accordingly, as the disposition of his claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  There is no basis for 
awarding the Veteran a temporary 100 percent rating for 
convalescence, following eye surgeries in February 2005 and 
November 2007.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's bilateral eye disability has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his 40 percent schedular 
rating.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See, too, 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).  Also, the Veteran 
does not demonstrate that a temporary total evaluation for 
convalescence, following eye surgeries in February 2005 and 
November 2007, is warranted.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

The claim for a rating higher than 40 percent for bilateral 
eye disability is denied.

The claim for entitlement to a temporary total rating for 
convalescence following surgery of service-connected 
bilateral eye disability, in February 2005 and November 2007, 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


